Citation Nr: 0423930	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  00-01 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a stroke.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to March 
1981, with prior service in United States Army Reserve.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in May 2003, at which time it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, so that additional development could be 
undertaken.  Following the RO's attempts to complete the 
requested actions, the case has been returned to the Board 
for further review.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below, VA will notify you of the further 
action required on your part.


REMAND

By its May 2003 remand, the RO was directed to undertake 
specific actions, including the retrieval of VA medical 
records from several facilities, obtaining an addendum to the 
November 2001 report of a VA neurological examination or a 
new neurology examination if that examiner was unavailable, 
and affording the veteran a VA psychiatric examination.  

Unfortunately, on review of the file the Board finds that 
substantial compliance with its directives is lacking.  
Corrective action is therefore required.  Stegall v. West, 11 
Vet.App. 268 (1998).  In this regard, it is noted that 
records were obtained from the VA Medical Centers in Hampton, 
Virginia, and Syracuse, New York.  Among the Syracuse records 
were at least some treatment notes compiled at the Binghamton 
VA Outpatient Clinic.  Alas, while an August 2003 VA Form 
119, Report of Contact indicates that the Syracuse Medical 
Center had requested records from the Binghamton Outpatient 
Clinic and that those records would be forwarded within 30 
days, no additional Binghamton records were subsequently 
received by the RO.  Hence, clarification is needed as to 
whether all of the pertinent Binghamton treatment records 
have been obtained and associated with the claims folder.  

Regarding the requested addendum to the November 2001 
neurology evaluation, the record does not reflect that any 
attempt was ever made to contact the November 2001 examiner, 
Kay S. Reid, in order to obtain the additional data 
requested.  Further, there is no indication that Dr. Reid was 
unavailable.  Rather, it appears that another VA neurological 
examination was immediately sought, notice of which was 
provided to the veteran in early June 2003, without first 
ascertaining whether or not Dr. Reid was available.  Further 
documentation of Dr. Reid's availability or unavailability is 
thus in order.  

Notice is taken that the RO in its supplemental statement of 
the case of April 2004 continued and confirmed its prior 
denial of the veteran's claim for increase for PTSD, but on 
the basis that she had failed to report for a scheduled VA 
psychiatric examination and that 38 C.F.R. § 3.655 (2003) 
required that the claim be denied.  Unfortunately, a copy of 
the letter notifying the veteran of the date and time of her 
October 2003 psychiatric examination is not of record.  
Hence, further RO actions are necessary.  What is currently 
shown is that the veteran was to be afforded a VA psychiatric 
examination in October 2003, to which she failed to report.  
In addition, there is an entry on a Compensation and Pension 
Exam Inquiry that VA neurological and psychiatric 
examinations were cancelled by VA Medical Center personnel 
October 2003, because of the veteran's failure to report.  In 
light of the foregoing, and in light of the nature of this 
veteran's multiple disabilities, further RO action is in 
order.  

The importance of attending any scheduled VA medical or 
psychiatric examination cannot be more clearly emphasized to 
the veteran, since the data and opinions obtained thereby may 
ultimately establish her entitlement to the benefits sought 
through this appeal.  Any failure to report will result in 
the denial of the benefits sought.

Accordingly, the case is once again REMANDED to the RO for 
the following actions:

1.  The RO must ascertain whether all 
records of treatment compiled at the VA's 
Binghamton Outpatient Clinic have been 
obtained and associated with the 
veteran's claims folder.  If all records 
have not been obtained, efforts must be 
made to secure them for inclusion in the 
file.

2.  Any and all correspondence notifying 
the veteran that she was to report at a 
specified time and location for the 
conduct of one or more VA medical 
examinations in October 2003 at the VA 
Medical Center in Hampton, Virginia, must 
be obtained and made a part of the 
veteran's claims folder.  

3.  The RO must ascertain through contact 
with the VA Medical Center in Hampton, 
Virginia, whether Kay S. Reid, M.D., 
remains on staff at that facility and 
whether she is available to furnish an 
addendum to her November 2001 report.  
Such contact must be documented in 
writing and the writing must then be made 
a part of the veteran's claims folder.  

In the event that Dr. Reid is available, 
the RO must furnish the veteran's claims 
folders for her review so that the 
following questions may be addressed in 
full:

(a)  Is it at least as likely 
as not that the veteran 
suffered a stroke as a result 
of any injury or disease she 
incurred in service?

(b)  Is it at least as likely 
as not that the veteran's 
service-connected post-
traumatic stress disorder 
(PTSD) caused or aggravated her 
stroke, or residuals thereof?

Use of the "at least as likely 
as not" language is required.

4.  The veteran must also be contacted by 
the RO in writing for the specified 
purpose of determining her willingness to 
report for VA neurology and psychiatric 
examinations.  She must also be informed 
that her attendance at any such 
examination is of vital importance to her 
claims for VA compensation and that the 
necessary consequence of her failure to 
report may include the denial of her 
claims, pursuant to 38 C.F.R. § 3.655 
(2003).  

5.  Should the veteran indicate a 
willingness to undergo further VA medical 
examination, she should be afforded a VA 
psychiatric evaluation in order to 
evaluate the severity of her PTSD.  If 
Dr. Reid is unavailable to provide an 
addendum that fact must be documented in 
the claims files, and the veteran 
furnished a new VA neurological 
examination in an effort to ascertain the 
etiology of her claimed stroke.  The 
claims folder in its entirety must be 
made available to each examiner for 
review.  Such examinations are to include 
a detailed review of the veteran's 
history and current complaints, as well 
as a comprehensive clinical or mental 
status evaluation and all diagnostic 
testing necessary to determine the full 
extent of all disability present.  The 
letter(s) addressed to the veteran by 
Medical Center staff for the purpose of 
notifying her of the date, time, and 
location of any such examination must be 
included in the claims folder.

The psychiatrist, after carefully 
reviewing the claims folder, must list 
all diagnosed mental disorders.  To the 
extent feasible, the psychiatrist must 
distinguish the symptomatology manifested 
by the veteran's service-connected PTSD 
from the symptomatology manifested by her 
nonservice-connected psychiatric 
disorders.  If such a distinction is not 
feasible, this must be so stated in the 
report.  The examiner must render an 
opinion as to what effect the service-
connected PTSD has on the veteran's 
social and industrial adaptability.  The 
clinical findings and reasons that form 
the basis of the opinion should be 
clearly set forth in the report.  A score 
on the Global Assessment of Functioning 
(GAF) Scale must be provided solely on 
the basis of the veteran's PTSD, and the 
significance of the score assigned must 
be fully noted.  

Based on the medical findings and a 
careful review of the claims folder, the 
neurologist must address the following:

Is it at least as likely as not 
that any current stroke 
residuals are the result of, or 
are aggravated by, the 
veteran's service-connected 
PTSD, or are etiologically 
linked to her service or any 
disease or injury incurred 
therein.  

Use by the examiner of the "at 
least as likely as not" 
language is required.  If the 
examiner is unable to provide 
the requested opinions, the 
report should so state, 
together with an explanation 
why the opinions cannot be 
provided.  Any opinion provided 
must be supported by a complete 
rationale.

6.  Following the completion of the 
foregoing actions, the RO should review 
the addendum and/or examination 
report(s).  If any document is not in 
complete compliance with the instructions 
provided in this remand, appropriate 
action should be taken to return the 
addendum or report for any and all needed 
action.   

7.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2003), the RO must notify 
the veteran of what information and 
evidence are still needed to substantiate 
her claim to reopen the issues of 
entitlement to service connection for 
residuals of a stroke and her claim of 
entitlement to an increased rating for 
PTSD.  The veteran must also be notified 
of what specific portion of that evidence 
VA will secure, and what specific portion 
of that evidence she herself must submit.  
The RO should also advise the veteran to 
submit all pertinent evidence not already 
on file that is held in her possession.  
The RO should notify the veteran that, if 
requested, VA will assist her in 
obtaining pertinent records of treatment 
from private medical professionals, or 
other evidence, provided that she 
furnishes sufficient, identifying 
information and authorization.  Finally, 
the RO must address the question of 
whether full VCAA notice was furnished to 
the veteran outside the chronological 
sequence set forth in the above-cited 
statutes and regulation, and, if so, 
whether she was prejudiced thereby.

8.  Lastly, the RO must readjudicate the 
claim to reopen the issue of entitlement 
to service connection for residuals of a 
stroke, and the claim of entitlement to 
an increased rating for PTSD, based on 
all of the evidence of record and all 
pertinent legal authority, inclusive of 
the VCAA, its implementing regulations, 
and the jurisprudence interpretive 
thereof.  If any benefit sought on appeal 
remains denied, the veteran and her 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues herein on appeal.  
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  The 
purpose of this remand is to preserve the veteran's due 
process rights and to obtain additional procedural and 
evidentiary development.  No inference should be drawn 
regarding the final disposition of the claims in question as 
a result of this action.  


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




